J-A07013-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

STACEY HANEY, INDIVIDUALLY AND AS          IN THE SUPERIOR COURT OF
PARENT AND NATURAL GUARDIAN OF                   PENNSYLVANIA
HARLEY HANEY, A MINOR AND PAIGE
HANEY, A MINOR, AND BETH VOYLES
AND JOHN VOYLES, HUSBAND AND
WIFE, ASHLEY VOYLES, INDIVIDUALLY,
LOREN KISKADDEN, INDIVIDUALLY,
GRACE KISKADDEN, INDIVIDUALLY,

                  v.

RANGE RESOURCES-APPALACHIA, INC.,
NEW DOMINON CONSTRUCTION, INC.,
TERRAFIX ENVIRONMENT TECHNOLOGY,
INC., SKAPS INDUSTRIES, INC.,
ENGINEERED SYNTHETIC PRODUCTS,
INC., RED OAK WATER TRANSFER NE,
LLC, MICROBAC LABORATORIES, INC.,
MULTI-CHEM GROUP, LLC, UNIVERSAL
WELL SERVICES, INC., HALIBURTON
ENERGY SERVICES, INC., SAXON
DRILLING, L.P., HIGHLAND
ENVIRONMENTAL, LLC, EAP
INDUSTRIES, INC., AND TEST AMERICA
INC.

APPEAL OF: RANGE RESOURCES-
APPALACHIA, INC.                               No. 1130 WDA 2014


                  Appeal from the Order June 11, 2014
          In the Court of Common Pleas of Washington County
                   Civil Division at No(s): 2012-3534


BEFORE: BENDER, P.J.E., LAZARUS, J., and MUNDY, J.

MEMORANDUM BY BENDER, P.J.E.:                   FILED APRIL 14, 2015

     Range Resources – Appalachia, LLC (Range Resources) appeals from

the order of court entered June 11, 2014, granting Appellees’ motion to
J-A07013-15


compel Range Resources’ compliance with its discovery obligations.               We

quash.

        Appellees are individuals residing in Amwell Township, Pennsylvania.

In May 2012, Appellees commenced this action, claiming personal injuries

and property damage from environmental contamination caused by Range

Resources in the course of its natural gas operations at the so-called Yeager

Drill Site.     As this action proceeded to discovery, Appellees sought

information regarding all chemicals and/or substances used or brought to

the Yeager Drill Site.      In response, Range Resources provided citations to

Material Safety Data Sheets (MSDS) for products used at the Yeager Drill

Site.    Range Resources acknowledged that the MSDS did not reveal the

proprietary, chemical ingredients of such products, but it suggested that any

hazardous proprietary ingredients would have been disclosed in the MSDS.

        In November 2013, the trial court issued an order directing all third-

party manufacturers of products used at the Yeager Drilling Site to disclose

the     constituent    ingredients     of      their   products.1   Few   third-party

manufacturers complied.         Thereafter, in February 2014, Appellees filed a

motion to compel Range Resources’ compliance with the order. According to

Appellees, Range Resources was responsible for the site and was best placed

to secure the information sought. The trial court agreed. In June 2014, the

____________________________________________


1
    The order does not direct any action by Range Resources.



                                            -2-
J-A07013-15


court issued an order expressly placing the burden on Range Resources to

secure and provide the desired information, including all proprietary

ingredients.

       Range Resources timely appealed and filed a court-ordered Pa.R.A.P.

1925(b) statement. The trial court issued a responsive opinion.

       Range Resources raises the following issue on appeal:

       Whether the lower court violated Pennsylvania public policy and
       erred in placing a burden on [Range Resources] to secure and
       produce trade secret or proprietary information from the
       manufacturers and suppliers of products used or brought to one
       of [Range Resources’] drill sites, when it has not been
       established that such proprietary information is relevant and
       necessary or that any necessity outweighs the potential harm to
       the owners of the trade secret information.

Range Resources’ Appellate Brief at 5.

       Preliminarily, we examine our jurisdiction to entertain this appeal.2

“Generally, discovery orders are deemed interlocutory and not immediately

appealable because they do not dispose of the litigation.”      Pilchesky v.

Gatelli, 12 A.3d 430, 435 (Pa. Super. 2011) (quoting Leber v. Stretton,

928 A.2d 262, 265 (Pa. Super. 2007)); Makarov v. Lukenda, 856 A.2d
____________________________________________


2
  In August 2014, this Court issued a rule to show cause why this appeal
should not be quashed as interlocutory. Range Resources timely responded,
claiming its appeal was appropriate pursuant to the collateral order doctrine.
See Pa.R.A.P. 313. Thereafter, this Court discharged the rule, permitting
the appeal to proceed but advising Range Resources that the issue of
appealability may be revisited. See Order of Court, 08/27/2014, at 1.
Appellees maintain that this appeal should be quashed. See Appellees’ Brief
at 1.




                                           -3-
J-A07013-15


163, 164 (Pa. Super. 2004).      However, “[a]n appeal may be taken as of

right from a collateral order of … a lower court.”      Pa.R.A.P. 313(a); see

Pilchesky, 12 A.3d at 437 (granting collateral review of the court-ordered

disclosure of the identity of six John Doe defendants, purportedly in violation

of their First Amendment rights); Crum v. Bridgestone/Firestone North

American Tire, LLC, 907 A.2d 578, 584 (Pa. Super. 2006) (granting

collateral review of orders denying a motion for a protective order and

compelling a tire manufacturer to produce rubber compound formulas

claimed to be trade secrets); Dibble v. Penn State Geisinger Clinic, Inc.,

806 A.2d 866, 870 (Pa. Super. 2002) (granting collateral review of an order

denying a motion seeking to protect an HMO’s proprietary trade secrets).

      A collateral order is an order [1] separable from and collateral to
      the main cause of action where [2] the right involved is too
      important to be denied review and [3] the question presented is
      such that if review is postponed until final judgment in the case,
      the claim will be irreparably lost.

Pa.R.A.P. 313(b).   The Pennsylvania Supreme Court has admonished that

the collateral order doctrine is narrow. Melvin v. Doe, 836 A.2d 42, 46-47

(Pa. 2003).    All three factors must be present before an order may be

considered collateral.   Id. at 47; Pilchesky, 12 A.3d at 436; Crum, 907

A.2d at 583.

      We will focus on the second factor.       In assessing importance, we

“look[] for rights deeply rooted in public policy going beyond the litigation at

hand … and measure[] any such interests against the public policy interests


                                     -4-
J-A07013-15


advanced by adherence to the final judgment rule.”           Pridgen v. Parker

Hannifin Corp., 905 A.2d 422, 431 (Pa. 2006).            Here, Range Resources

asserts that the right to confidentiality in proprietary business information

and trade secrets is too important to be denied review, citing in support

Dibble, 806 A.2d at 870.           See also MarkWest Liberty Midstream &

Res., LLC v. Clean Air Council, 71 A.3d 337, 342 (Pa. Cmwlth. 2013)

(citing Dibble and concluding that a dispute involving a natural gas

company’s trade secrets and/or confidential business information was

sufficiently important to warrant collateral review).

       We do not dispute this precedent.         However, despite the recognized

importance of protecting trade secrets, Range Resources is without standing

to seek such protection here.3

             In seeking judicial resolution of a controversy, a party
       must establish as a threshold matter that he has standing to
       maintain the action.      In Pennsylvania, the requirement of
       standing is prudential in nature. A challenge to the standing of a
       party to maintain the action raises a question of law. As this
       Court [has] explained …, the core concept of standing is that a
       person who is not adversely affected in any way by the matter
       he seeks to challenge is not aggrieved thereby and has no
       standing to obtain a judicial resolution of his challenge.

____________________________________________


3
   The Court may not raise standing sua sponte.               See Rendell v.
Pennsylvania State Ethics Comm’n, 603 Pa. 292, 983 A.2d 708, 717
(2009). Appellees assert that Range Resources is without standing. See
Appellees’ Brief at 30-33 (arguing that Range Resources does not have a
substantial, direct, and immediate interest in protecting the proprietary and
trade secrets of third-parties and is, therefore, without standing).




                                           -5-
J-A07013-15


            An individual can demonstrate that he has been aggrieved
       if he can establish that he has a substantial, direct and
       immediate interest in the outcome of the litigation.

Fumo v City of Phila., 972 A.2d 487, 496 (Pa. 2009) (citations omitted);

see also Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)

(stating that a litigant “must have suffered an ‘injury in fact’ — an invasion

of a legally protected interest which is (a) concrete and particularized … and

(b) ‘actual or imminent, not ‘conjectural’ or ‘hypothetical’”).

       Range Resources does not have a recognizable interest in the

proprietary information it seeks to protect.     To the extent the proprietary,

chemical ingredients of products used at the Yeager Drill Site are entitled to

protection, the right to assert such protection is held by the manufacturers

of those products, not Range Resources.          Seemingly, Range Resources

recognizes this shortcoming, as it makes no attempt to persuade this Court

otherwise. See, generally, Range Resources’ Appellate Brief; Reply Brief.4

       We discern no other right involved, which Range Resources may

assert, that would satisfy the importance prong of the collateral order

doctrine.    The trial court’s June 2014 order merely resolves a discovery

dispute, i.e., which party is responsible for identifying the constituent

____________________________________________


4
  This Court has recognized previously federal precedent suggesting that an
appellant has standing to raise certain First Amendment concerns on behalf
of others. See Pilchesky, 12 A.3d at 437 n.9 (citing cases). However,
such precedent is not relevant here.




                                           -6-
J-A07013-15


ingredients of products used at the Yeager Drill Site.        Accordingly, it is

interlocutory and not immediately appealable. Pilchesky, 12 A.3d at 435;

Makarov, 856 A.2d at 164. To the extent Range Resources disagrees with

the trial court’s decision, it may properly appeal following the entry of a final

order.5

       Appeal quashed.

       Judge Mundy joins this memorandum.

       Judge Lazarus files a concurring memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/14/2015




____________________________________________


5
   The June 2014 order does not identify sanctions resulting from
noncompliance. Thus, at this point in the litigation, it is not clear whether
Range Resources will incur any sanction should it fail to comply. We, of
course, presume that the trial court will consider the circumstances
surrounding any noncompliance prior to imposing any sanction.




                                           -7-